[Cite as State v. Meyer, 2022-Ohio-2746.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-21-1147

        Appellee                                 Trial Court No. CR0202002350

v.

Cameron Meyer                                    DECISION AND JUDGMENT

        Appellant                                Decided: August 5, 2022

                                            *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda J. Majdalani, Assistant Prosecuting Attorney, for appellee.

        Mark I. Jacobs, for appellant.

                                            *****

        DUHART, J.

        {¶ 1} This case is before the court on appeal by appellant, Cameron Meyer, from

the July 8, 2021 judgment of the Lucas County Common Pleas Court. For the reasons that

follow, we affirm.
       {¶ 2} Appellant sets forth two assignments of error:

              Assignment of Error No. 1

              Appellant was not afforded an opportunity to reply to the statement

       made by the victim, Justin Fereza, at the time of the sentencing.

              Assignment of Error No. 2

              The sentence imposed by the Court, while within the bounds of the

       law, is excessive and a clear reaction by the Court to the claimed

       intentionality of the Appellant.

                                          Background

       {¶ 3} On February 15, 2020, at approximately 3:00 a.m., appellant was driving a

Ford Explorer when he stopped at the Circle K gas station located at the corner of

Holland-Sylvania Road and Dorr Street in Lucas County, Ohio. At the same time, Justin

Fereza was also at the Circle K, having ridden there on a mini-bike. Circle K had video

surveillance which showed Fereza made a hand gesture at appellant. Fereza then

departed from the gas station riding the mini-bike. Shortly thereafter, appellant also left

the gas station, traveling in the same direction as Fereza. As Fereza was riding the mini-

bike in the bike lane on the road, appellant partially entered the bike lane and struck the

mini-bike. As a result, Fereza was thrown from the mini-bike and was seriously injured.

The mini-bike was dragged underneath appellant’s vehicle and caught fire, but appellant

did not stop. Instead, appellant continued driving until he reached 903 Cook Street,




2.
where he parked his damaged vehicle. After the accident, the vehicle’s restraint control

module established that the Ford Explorer suddenly accelerated to 64.4 mph and did not

brake before, during or after impact.1

       {¶ 4} On October 26, 2020, appellant was indicted on one count of aggravated

vehicular assault in violation of R.C. 2903.08(A)(1) and (B), a third-degree felony, and

one count of failure to stop after an accident in violation of R.C. 4549.02(A)(1), (A)(2),

(B)(2) and (B)(2)(b), a fourth-degree felony. On May 18, 2021, appellant entered a no

contest plea to an amended charge of vehicular assault in violation of R.C.

2903.08(A)(2)(b) and (C)(1) and (2), a third-degree felony.

       {¶ 5} At his sentence hearing, appellant’s attorney acknowledged reading the

disclosable portion of the presentence report. The attorney explained to the court that

appellant was remorseful, it was an accident, and appellant had not initially realized what

he collided with, as appellant had thought it was an object or an animal. After his

attorney’s explanation, appellant spoke to the court, saying “it is -- was an accident and I

feel honestly terrible about all of it and I would like it to just be over with so both Mr.

Fereza and myself can get back to just living our lives to the best of our ability.” Fereza




1
  These facts were presented at the plea hearing and set forth in the presentence
investigation report. Appellant has argued additional facts based upon the police report
and a civil suit filed by Fereza, however these facts are not evidence in the record, and
therefore, are not before us.



3.
was then given an opportunity to speak, and relevant to the instant appeal, his statement

to the court included the following:

       For starters, Your Honor, this wasn’t an accident. It -- it wasn’t. It was

       intentional. He tried robbing me at the gas station with his friend prior to

       this, so it was intentional. They pulled the computer things from the car.

       You can see intentionally that he sped up. The cop even said in the video

       that you can tell that they sped up, and when they hit me, the bike I was on

       exploded, so there is no [way] I might have been an animal or something

       like that. He knew what he was doing, Your Honor.

       {¶ 6} Immediately after Fereza made his statement, the judge said:

              Mr. Meyer, I’ve read the presentence report. I did read the letter

       from your employer. I received letters from the victim and the victim’s

       family, and I have read those letters and I’ve listened very carefully to

       everything that has been said here today. It goes without saying that this

       was a heinous act and what makes it more reprehensible is the fact that it

       was intentional. The victim was minding his own business at the gas

       station when you threatened to take his mini bike from him, and as he drove

       away, you followed and accelerated to a speed of 64 miles per hour

       intentionally ramming him and the mini bike. The mini bike caught fire on




4.
     impact, and the victim was thrown and landed in the street and you left him

     to die.

               The impact had to be incredible because I was thinking it’s been a

     long time since I took physics, but if my memory serves me correctly,

     given the weight of your vehicle and the speed that you were going, and

     taking into consideration any speed that the victim was traveling, you hit

     him with approximately 150,000 to 200,000 pounds of force. This is

     unfathomable.

               You are fortunate that the victim survived because the injuries he

     suffered were life threatening. He described some of his injuries here

     today, but I want to make sure that you know exactly what they were. His

     spleen had to be removed because it caused internal bleeding after being

     ruptured on impact. This caused - - also caused harm to his liver and his

     lungs. He broke his hip socket. Both ankles were broken. He had a

     fractured pelvis and six broken ribs. He had a broken collarbone, a

     fractured spine and a broken femur that punctured an artery. After surgery,

     he had to be placed on a ventilator and he had to be placed in a medically

     induced coma and he was in the hospital for more than a month. You

     caused serious physical harm and serious psychological harm to the victim,

     and the victim is going to suffer this for the rest of his life.




5.
              You say you want you and he to get on with [your] lives after this

       happened, but he is never going to be able to get on with his life the way it

       was before.

              I believe that you failed to express genuine remorse. I would note

       that you have no prior criminal history and that you have been gainfully

       employed. And this is a most unfortunate circumstance.

       {¶ 7} Appellant was sentenced to fifty-four months in prison. He timely appealed.

                               First Assignment of Error

       {¶ 8} Appellant argues he was denied the right to respond to the statement made

by Fereza at the time of sentencing, which included new material facts. Appellant

contends Fereza indicated “there had been an altercation or confrontation at the Circle K

* * * immediately prior to the auto-mini bike collision.” Appellant submits this was new

information which he did not have the opportunity to rebut.2 Appellant further asserts the

“new material fact shared by [Fereza] at the time of the sentencing hearing, of the actions

of the [appellant] as an intentional act cannot be supported” by “video evidence, witness

evidence, police investigation conclusion, or otherwise.” Appellant maintains the

allegations made at the sentencing hearing, which were used by the court to formulate his




2
 Appellant cites to “the police investigation and report of the incident and the interview
of the victim by police, along with a written statement from a witness * * * as well as a
video recording” that did not show any interaction between appellant, appellant’s
passenger and Fereza. This information is not evidence in the record before us.



6.
sentence, were inconsistent with discovery provided by the state and “prior filings on

behalf of Justin Fereza.” Appellant also observes his attorney was not made aware of the

contents of the letters, referenced by the court, which were written by Fereza and

Fereza’s family.

       {¶ 9} The state disputes appellant’s contention that Fereza’s statement included

new material. The state argues there was already evidence in the record that appellant

intentionally struck Fereza. Specifically, the state refers to statements in the presentence

report, including that “victim made a ‘hand gesture’ at the defendant” and a “subsequent

examination of the Explorer’s Vehicle Restraint Control module established that prior to

the impact, the vehicle suddenly accelerated to a speed of 64.4 mph, with no braking

before, during, or after the impact.”

                                            Law

       {¶ 10} R.C. 2930.14(A) requires the trial court to permit a victim of a crime to

make a statement prior to the imposition of sentence. R.C. 2930.14(B) provides that

“[t]he court shall consider a victim’s statement * * *. If the statement includes new

material facts, the court shall not rely on the new material facts unless it continues the

sentencing * * * or takes other appropriate action to allow the defendant * * * an

adequate opportunity to respond to the new material facts.”




7.
                                         Analysis

       {¶ 11} Upon review, we find the portions of Fereza’s statement challenged by

appellant, that there was an altercation or confrontation at the Circle K and appellant

acted intentionally, do not constitute new material facts for purposes of R.C. 2930.14.

The record includes the presentence report which detailed certain events leading up to the

collision, the collision, and events that occurred after the collision. Some of these events

indicated some type of unpleasant interaction between the parties at the gas station, and

that appellant’s actions prior to the collision were deliberate, and not accidental. As such,

the portions of Fereza’s statement challenged by appellant were consistent with

information in the record, and were not new material facts. Thus, appellant was not

entitled to an opportunity to respond to the statement Fereza made at the sentencing

hearing. Accordingly, appellant’s first assignment of error is not well-taken.

                              Second Assignment of Error

       {¶ 12} Appellant argues the sentence imposed by the trial court, while it is within

the bounds of the law, is excessive and a reaction to the challenged portions of Fereza’s

statement made at sentencing. Appellant observes the court commented prior to

imposing sentence that it was the court’s opinion that appellant’s act was intentional.

Appellant submits the court also opined that appellant failed to show genuine remorse,

despite appellant stating he was truly remorseful and the collision was the result of an

unintentional accident. Appellant asserts the factors in R.C. 2929.12(E) point to a lack of




8.
recidivism on his part and “argue in favor of the appropriateness of a community control

based sanction” except for the finding that appellant acted intentionally, which was based

on inaccurate information and new material facts. Appellant claims his sentencing

hearing contravenes Ohio law, and a new sentencing hearing should be granted.

       {¶ 13} The state counters the trial court considered R.C. 2929.11 and R.C.

2929.12, properly balanced the seriousness and recidivism factors and considered all of

the statutory factors. The state observes appellant failed to provide any evidence that his

sentence was inconsistent with or disproportionate to any other case. The state further

maintains appellant did not demonstrate his sentence is clearly and convincingly contrary

to law. The state also asserts appellant’s sentence was within the statutory sentencing

range, and the trial court considered all statutory mandates and relevant material when it

imposed appellant’s sentence.

                                         Standard

       {¶ 14} We review felony sentences pursuant to R.C. 2953.08(G)(2), which allows

us to increase, reduce, or otherwise modify a sentence, or vacate and remand the matter

for resentencing, if we clearly and convincingly find that either the record does not

support the trial court’s statutory findings or the sentence is contrary to law. We

recognized, in State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-425, ¶ 15,

a sentence is not clearly and convincingly contrary to law for purposes of R.C.

2953.08(G)(2)(b) where the trial court has considered the purposes and principles of




9.
sentencing in R.C. 2929.11 and the seriousness and recidivism factors listed in R.C.

2929.12, properly applied postrelease control, and sentenced the offender within the

statutorily-permissible range. The burden is on the appellant to identify clear and

convincing evidence in the record that his sentence was erroneously imposed. State v.

Torres, 6th Dist. Ottawa No. OT-18-008, 2019-Ohio-434, ¶ 16.

       {¶ 15} In State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649,

¶42, the Supreme Court of Ohio held that “nothing in R.C. 2953.08(G)(2) permits an

appellate court to independently weigh the evidence in the record and substitute its

judgment for that of the trial court concerning the sentence that best reflects compliance

with R.C. 2929.11 and 2929.12.” See also State v. Toles, 166 Ohio St. 3d 397, 2021-

Ohio-3531, 186 N.E.3d 784, ¶ 1 (affirming sentencing judgment on the authority of

Jones).

       {¶ 16} Applying Jones, we have consistently held that “assigning error to the trial

court’s imposition of sentence as contrary to law based solely on its consideration of R.C.

2929.11 and 2929.12 is no longer grounds for this court to find reversible error.”

(Emphasis added.) State v. Orzechowski, 6th Dist. Wood No. WD-20-029, 2021-Ohio-

985, ¶ 13. See also State v. Staten, 6th Dist. Sandusky Nos. S-20-026, S-20-027, S-21-

008, 2021-Ohio-3382, ¶ 13; State v. Vargyas, 6th Dist. Wood No. WD-20-068, 2021-

Ohio-3383, ¶ 25; State v. Woodmore, 6th Dist. Lucas No. L-20-1088, 2021-Ohio-1677, ¶

17; State v. Buck, 6th Dist. Wood No. WD-20-031, 2021-Ohio-1073, ¶ 7; State v. White,




10.
6th Dist. Wood No. WD-20-040, 2021-Ohio-987, ¶ 10; and State v. Whitman, 6th Dist.

Sandusky No. S-21-003, 2021-Ohio-4510, 182 N.E.3d 506, ¶ 36.

                                           Analysis

       {¶ 17} At the sentencing hearing, the trial court stated it considered all of the

following: the record; oral statements; victim impact statement; the presentence report;

the purposes and principles of sentencing in R.C. 2929.11; and the seriousness and

recidivism factors listed in R.C. 2929.12. The court emphasized the life-threatening

physical injuries that appellant caused Fereza to suffer by listing the injuries and some of

the medical treatment Fereza had to undergo. The court recognized appellant also caused

serious psychological harm to Fereza. The court acknowledged appellant said he wanted

both he and Fereza to get on with their lives, but the court observed that Fereza is going

to suffer for the rest of his life, and Fereza is never going to be able to get on with his life

the way it was before. The court believed appellant failed to express genuine remorse.

       {¶ 18} Upon review, appellant concedes his sentence is within the bounds of the

law. We concur and find the trial court’s imposition of a 54-month prison term is within

the statutorily-permissible range under R.C. 2929.14(A)(3)(a), and the mandatory three-

year period of postrelease control is appropriate under R.C. 2967.28.

       {¶ 19} Concerning appellant’s claim that his sentence was a reaction to the

challenged portions of Fereza’s statement made at sentencing, we note R.C. 2930.14(B)

provides that “[t]he court shall consider a victim’s statement.” Inasmuch as have




11.
determined the challenged portions of Fereza’s statement were not new material facts, the

trial court was required to consider all of Fereza’s statement. We find the record reflects

that the trial court, in accordance with R.C. 2930.14(B), appropriately considered

Fereza’s statement.

       {¶ 20} Regarding appellant’s contention that it was the trial court’s belief that

appellant failed to show genuine remorse even though he said he was truly remorseful for

the unintentional accident, we note the court was duty bound to consider all relevant

indicia, if applicable, whether appellant showed genuine remorse for the offense. See

R.C. 2929.12(E)(5). Since the trial court observed appellant at the sentencing hearing

and then arrived at its belief, it was in the best position to evaluate his sincerity. See State

v. Anthony, 11th Dist. Lake No. 2019-L-045, 2019-Ohio-5410, 151 N.E.3d 13, ¶ 151.

Moreover, we are not permitted to independently weigh the evidence and substitute our

judgment for that of the trial court as to the sentence which best reflects compliance with

R.C. 2929.11 and R.C. 2929.12. See Jones. Thus, we find the trial court’s belief that

appellant failed to show genuine remorse does not make his sentence contrary to law.

       {¶ 21} As to appellant’s assertions that his sentence was excessive and the R.C.

2929.12(E) factors indicate community control as an appropriate sanction, we note the

trial court, at the sentencing hearing, explicitly identified what it considered, including

the record and the R.C. 2929.11 and R.C. 2929.12 factors, prior to imposing sentence.

See Tammerine. See also Jones. We conclude appellant has not shown, by clear and




12.
convincing evidence in the record, that the record does not support the trial court’s

statutory findings or that his sentence is contrary to law under R.C. 2953.08(G)(2)(b).

Consequently, a new sentencing hearing for appellant is not warranted.

       {¶ 22} Based upon the forgoing, appellant’s second assignment of error is not

well-taken.

       {¶ 23} The judgment of the Lucas County Common Pleas Court is affirmed.

Pursuant to App.R. 24, appellant is hereby ordered to pay the costs incurred on appeal.

                                                                        Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Thomas J. Osowik, J.                            ____________________________
                                                        JUDGE
Christine E. Mayle, J.
                                                ____________________________
Myron C. Duhart, P.J.                                   JUDGE
CONCUR.
                                                ____________________________
                                                        JUDGE



       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




13.